Citation Nr: 1200008	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1996 to October 1996, from September 1998 to November 2001, and from September 2004 to March 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the RO granted service connection for tinnitus and a right ankle sprain.  In January 2010, the RO granted service connection for degenerative disease of the cervical spine.  In May 2010, the RO granted service connection for degenerative disease of the lumbar spine, atopic dermatitis, and headaches.  As these issues appealed from the June 2006 rating decision have now been granted, they are no longer on appeal before the Board.  

In a May 2010 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington D.C.  He withdrew the request in writing in June 2010.  38 C.F.R. § 20.702 (e) (2011).   

The issue of service connection for a thyroid disorder was raised by the Veteran's representative in an October 2011 brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.






FINDINGS OF FACT

1.  The Veteran's right wrist sprain manifested after service and is not related to any injury or aspect of service. 

2.  The Veteran does not have bilateral hearing loss that meets the VA criteria for a hearing disability. 

3.  The Veteran's PTSD is manifested by intrusive thoughts, nightmares, depressed mood, memory deficits, irritability, hypervigilance, social withdrawal, lack of concentration and judgment in complex situations.  There are no delusions, hallucinations, or suicidal ideations involving a plan or need for intervention.  The Veteran maintains a strong family relationship, and there is no impact on the Veteran's occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist sprain have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303. 3.385 (2011). 

3.  The criteria for a rating in excess of 30 percent have not been met at any time during the period covered by this appeal.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In correspondence in June 2005 and July 2005, the RO provided notice that met the requirements except that the notices did not provide information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection for the right wrist and bilateral hearing loss is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

Regarding the claim for an increased initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The RO received the Veteran's claims in May and June 2005 when the Veteran was still a member of an Army National Guard unit.  The Veteran requested all service records from the National Personnel Records Center NPRC in May 2005.  The same month, an NPRC representative responded that no records were held and that the Veteran should make further requests to his National Guard Adjutant General.  The RO requested service records on several occasions from the National Guard.  Some records of the Veteran's first six months of active duty in 1996 have been recovered.  Not among these records is an enlistment physical examination.  However, service treatment records from November 1998 to June 2007 have been obtained and are associated with the claims file.  These records include a physical examination at the time of entry on active duty in November 1998 and an examination in February 2006 after the last period of active duty.  In January 2008, the Veteran submitted a package of service treatment records which he reported to be his complete file.  The Board concludes that both VA and the Veteran have exercised reasonable efforts to obtain all available service treatment records and that any further efforts will be futile.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army vehicle mechanic including combat service in the Southwest Asia Theater of Operations from September 2004 to February 2005.  The Veteran contends that his right wrist disorder and bilateral hearing loss were the result of an injury or were incurred in service, and that his PTSD is more severe than is contemplated by the initial rating.  

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis and hypertension).

Right Wrist Disorder

Service treatment records in 1996 are silent for any symptoms, diagnoses, or treatment for a right wrist injury or disorder.  In a November 1998 enlistment physical examination, the Veteran reported that he injured his left wrist in basic training but made no mention of right wrist symptoms.  

In a May 2005 claim, the Veteran noted that he was first treated for a right wrist disorder at an Army installation in Texas but did not note the dates or nature of the treatment.  Service treatment records showed that the Veteran was treated at this installation from September to October 2001 for symptoms of left wrist pain that he had experienced for the previous five months with no reported traumatic injury.  In a September 2004 pre-deployment questionnaire, the Veteran noted that he had received treatment for an ankle and wrist injury but did not specify which wrist.  Later that month he reported a right ankle injury while playing basketball.  In October 2004, a military clinician followed up on treatment for the right ankle but made no comment on the right wrist. 

The Veteran incurred back and traumatic brain injuries in January 2005 while serving in Iraq from the detonation of an improvised explosive device near his vehicle.  In a February 2005 demobilization questionnaire, the Veteran reported experiencing tinnitus after the explosion and right ankle sprains in 1998 and 2004 but denied any injury while on active duty for which he did not seek medical care.  He made no report of any right wrist symptoms.  In a February 2006 physical examination after the Veteran's last period of active duty, the Veteran did not report nor did the examiner note any right wrist symptoms or abnormality.  In June 2007, the Veteran was found not physically qualified for another deployment because of a back and mental health disorders.  There is no evidence of any subsequent periods of active duty.  

In April 2005, a VA primary care physician's assistant (PA) noted the Veteran's report of occasional right wrist pain with no loss of grip strength that was incurred in a fall on active duty.  The PA did not investigate or provide a diagnosis.  The Veteran did not appear for a compensation and pension examination as scheduled in August 2005.  

In June 2007, a VA nurse practitioner (NP) noted that the claims file was not available for review.  The NP noted the Veteran's report of having injured his right wrist in an unspecified training exercise in 1998 and that he was treated with an anti-inflammatory medication and a splint.  He further reported that he reinjured the wrist later in service but could not recall any specifics.  The Veteran reported that he currently experiences chronic right wrist weakness and pain when lifting with flare-ups once per month during National Guard drills.  On examination, range of motion was slightly reduced in three of the four test directions.  X-rays showed no significant abnormalities.  The NP diagnosed right wrist strain and offered no opinion on any relationship between the current symptoms and the Veteran's reported injury in 1998.  

In November 2009, a VA neurologist performed a comprehensive examination for residuals of the traumatic brain injury that occurred in the explosion in January 2005.  The Veteran reported no right wrist symptoms following that event.  The neurologist noted active movement in flexion and extension of the wrist against full resistance with no muscle atrophy.  The neurologist noted mildly impaired judgment, difficulty understanding and reacting to complex situations, and moderate memory impairment.  

The Board concludes that service connection for a right wrist disorder on a direct or presumptive basis is not warranted.  The Veteran is competent to report on the occurrence of injuries to his right wrist in 1998 and 2004 and on his current symptoms.  The Board concludes that the Veteran's report of an injury to the right wrist causing a chronic disorder is not credible because it is inconsistent with the service treatment records.  The Board may not reject the Veteran's reports solely because there are no supporting medical treatment records.  However, the records show treatment for an injury only to the left wrist.  Not only are the service treatment records silent for any injury or treatment of the right wrist, but the Veteran had many opportunities to report right wrist symptoms including in the February 2005 demobilization questionnaire and the February 2006 physical examination.  During that time, the Veteran remained a member of the National Guard and ready to deploy with the exception of a back disorder.  The earliest report made by the Veteran of symptoms of a right wrist disorder was in April 2005 after his final period of active duty when he referred for the first time to a training injury in 1998.  

The Board places greatest probative weight on the report of the PA in April 2005 and the NP in June 2007.  The PA noted the Veteran's symptoms but made no diagnosis of a chronic disorder and ordered no medical investigation.  The Veteran did not appear for a scheduled VA examination which may have provided relevant evidence.  The NP in 2007 diagnosed right wrist strain but X-rays showed no abnormalities including no degenerative disease that would qualify for presumptive service connection at the level of a 10 percent disability within one year of discharge from active service.  

In an October 2011 brief, the Veteran's representative contended that the Veteran's traumatic brain injury may have affected his memory causing confusion of the right wrist with the left wrist injury noted in the service treatment records in 2001.  The representative also correctly noted that the Veteran had a history of falls and trauma from the explosion for which there was treatment for other areas of the body.  The representative acknowledged that the only record of wrist injury in the service treatment records was on the left.  

The Board acknowledges that the Veteran may not accurately recall the dates and circumstances of in-service injuries.  However, the Veteran can accurately report that his current disorder involves his right wrist, and the records show only an injury to his left wrist.  As the current symptoms involve the right wrist, the Board will not convert the claim to service connection for the left wrist simply because the left the wrist was the side treated in service.  In a June 2010 statement, the Veteran's representative called attention to a history of a reported fall in basic training and a sprained ankle in February 2002 and contended that the Veteran injured his right wrist on these occasions.  The Board does not conclude that a history of falls, ankle sprains playing basketball, or even an explosion near a vehicle necessarily implies a chronic wrist sprain when the Veteran did not seek immediate treatment and failed to report any symptoms on subsequent examinations until after active service.  

The weight of the credible and probative evidence demonstrates that the Veteran's current right wrist sprain first manifested after service and is not related to any aspect of his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A more recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., (47th Ed., 2008).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d). However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The provisions of 38 U.S.C.A. 
§ 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999) (en banc).  Veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).

Service personnel and treatment records showed that the Veteran performed duties as a vehicle mechanic including in combat service in Southwest Asia in 2004-05.  In January 2005 the Veteran experienced the effects of a nearby improvised explosive device sufficient to cause a traumatic brain injury and tinnitus for which he has been granted service connection.  Therefore, the Board concludes that the Veteran was exposed to high noise levels in service.  

Audiometric testing as part of a November 1998 enlistment physical examination showed normal hearing acuity.  No testing was noted as part of the October 2001 physical examination at the end of the Veteran's second period of active duty.  In a February 2005 demobilization questionnaire, the Veteran reported that he did not sustain a bodily injury in the explosion one month earlier but did experience intermittent tinnitus sensed in this left ear.  In April 2005, a VA NP noted the Veteran's report of some loss of hearing and tinnitus but the Veteran failed to appear for a scheduled examination in August 2005.  In July 2005, the Veteran reported to a VA psychologist that he had been deafened for three days after the explosion.  Audiometric testing performed as part of a February 2006 National Guard examination showed puretone thresholds at 20 decibels or lower except for 25 decibels at 500 and 6000 Hz in the right ear.

In June 2007, a VA audiologist did not have the claims file for review but accurately summarized the Veteran's military history and exposure to high noise levels including repeated explosions in combat and during vehicle maintenance and operations.  The Veteran denied any post-service occupational or recreational noise exposure.  The Veteran continued to report tinnitus sensed in his left ear but that his hearing acuity was "fine."  On examination, puretone thresholds at all frequencies were 10 decibels or less.  Speech discrimination scores were 98 and 100 percent in the right and left ear respectively.   The audiologist noted no clinical evidence of middle ear pathology. 

The Board concludes that service connection for bilateral hearing loss is not warranted because the audiometric tests in November 1998, February 2006, and June 2007 showed deficits in hearing acuity that did not meet the VA criteria for a hearing disability.  No tests showed puretone thresholds at 26 decibels or greater at any frequency or speech discrimination scores at 94 percent or less.  

In an October 2011 brief, the Veteran's representative contended that the November 1998 and February 2006 audiometric tests showed significant hearing loss under NIOSH standards and AHSA professional guidelines and that a diagnosis of hearing loss because of the explosive event was in the file.  The representative contended that the provisions of "38 C.F.R. § 1154"  (presumably meaning 38 U.S.C.A. § 1154) were not applied but did not explain the shortcoming.  The representative further noted that the June 2007 VA examination results were not close to those performed by military examiners and that a new examination was necessary.  

At the outset, the Board points out that the criteria for hearing acuity disability compensation purposes are specific without reference to standards published by other government agencies or professional societies.  The Board reviewed the two standards noted by the Veteran and notes that the results of the February 2006 examination do show slight but not significant deterioration in hearing acuity.  No such changes were shown in the more recent June 2006 testing which also included speech recognition tests.  Regardless, service connection for hearing loss is not warranted unless hearing acuity degrades to the level specified in VA regulations for disability compensation.  

As to contentions regarding 38 U.S.C.A. § 1154, VA has applied the criteria for combat service under 38 U.S.C.A. § 1154 because the Veteran's reports of noise exposure in combat have been accepted and were confirmed in records of the explosion incident.  As explained above, however, the fact that noise exposure has been conceded does not obviate the requirement that the Veteran currently have a hearing loss of such severity to qualify  as a disability under the regulatory requirements at 38 C.F.R. § 3.385.  Contrary to the representative's contentions, the file contains a diagnosis of tinnitus but no diagnosis of hearing loss.  In April 2005, the VA NP noted only the Veteran's report of his sensed hearing loss, but there is no competent medical diagnosis of hearing loss of record.  Finally, the Board concludes that no new hearing testing is warranted.  Notwithstanding the representatives assessment that the February 2006 and June 2007 results are not close, neither test shows hearing loss that meets the criteria for hearing loss disability nor has the Veteran been examined elsewhere or contended that his hearing has become more degraded since the most recent test in 2007. 

The weight of the credible and probative evidence demonstrates that the Veteran does not have a bilateral loss of hearing acuity that meets the VA criteria for a hearing loss disability. As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Posttraumatic Stress Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for 
a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

As noted above, service personnel and treatment records showed that the Veteran had combat service in Southwest Asia in 2004-05 and that he sustained injuries when his vehicle was damaged by an improvised explosive device in January 2005.  

In April 2005, a VA primary care clinician referred the Veteran for a mental health examination.  In May 2005, a VA psychologist noted the Veteran's reports of a panic attack after hearing a truck backfire.  The Veteran also reported nightmares, intrusive thoughts, occasional flashbacks with auditory and visual hallucinations, concentration problems, hyperarousal, and avoidance behavior related to his military experiences. The Veteran had few social networks and exhibited avoidance behaviors but was motivated to get better with a supportive family, strong spiritual beliefs, and at least average intellectual functioning.  The psychologist diagnosed PTSD, assigned a GAF score of 55, and referred the Veteran to PTSD orientation and educational classes.  

In July 2005, another VA psychologist noted the same military experiences and current symptoms except for the addition of mild sleep impairment and hypervigilance and the absence of hallucinations or delusion.  The psychologist noted a dysphoric mood, impaired memory, and sleep impairment.  The psychologist described the symptoms as mild but noted that the Veteran experienced particular discomfort from unexpected loud noises while a passenger in a car.   There were no deficits in attention, orientation, thought process or content, judgment, or insight.  The Veteran had been prescribed anti-depressant medication but that he reportedly used it less that 50 percent of the time.  The Veteran was employed full time as a security guard and was starting his own business.  The Veteran was separated from his spouse but related well to his two children and had close relationships with his parents, siblings, and fellow National Guard members.  He did experience stress from his duties as a single parent.   The psychologist assigned a GAF score of 65 and noted that the Veteran's symptoms had recently begun to resolve and were expected to gradually diminish.  

In June 2006, the RO granted service connection and a 30 percent rating for PTSD. 

In March 2007, a VA psychologist noted that most of the Veteran's PTSD symptoms had resolved and that his sleep interruptions were related to back and neck pain.  The Veteran reported that he had fewer nightmares and had successfully reconnected to his family.  He reported becoming more passive and less a disciplinarian with his children because of his experiences observing suffering children in Iraq.  He reported that his spouse thought he was less motivated, had problems remembering tasks and appointments, and missed the point in conversations.  The Veteran continued to work as a security guard which was not affected by memory deficits and was assisting a sibling in soliciting customers for her business.  There were no symptoms of depression or suicidal ideations. 

In June 2007, the Army found that the Veteran was not deployable because of back and PTSD disabilities, and he was returned to his National Guard unit with a recommendation for evaluation by a medical board.  No record of an evaluation, if performed, was recovered as part of the National Guard treatment records. 

In July 2007, a VA psychologist noted the Veteran's reports of a panic attack after hearing a cannon firing from a historic ship during a July 4th event.  The Veteran continued to report symptoms of irritability, startle response, and withdrawal from social activities.  However, he remarried and had a good domestic relationship, continued to work as a security guard, and continued to assist a sibling with a growing business involving responding to clients, managing invoices, and multitasking which would require higher levels of attention and memory. 

VA outpatient treatment records from 2007 to 2009 showed that the Veteran was also receiving examination and treatment for residuals of a traumatic brain injury including headaches, sleep disruption, mood swings, anxiety, and memory and cognitive deficits.  

In November 2009, a VA NP noted a review of the claims file and performed an evaluation of the residuals of a traumatic brain injury.  The NP noted some symptoms common to the previous assessments of PTSD including memory deficits and irritability.  The Veteran was provided therapy and an electronic device to help with forgetfulness.  The NP noted mildly impaired judgment in complex situations and occasional but non-specific inappropriate social interaction.  The NP noted that neurobehavioral effects such as verbal or physician aggression were likely to have a more serious impact on the Veteran's workplace and social interactions but also concluded that the current symptoms did not interfere with occupational or social interactions.  The Veteran continued full time work as a security guard and assisted in his sibling's business. 

In January 2010, the RO granted service connection and a 10 percent rating for residuals of a traumatic brain injury.  The rating was based on mild impairments of judgment, social interactions, and spatial orientation.  The latter was exhibited in the form of becoming lost in familiar surroundings.  

In April 2010, a VA physician noted a review of the claims file and the Veteran's reports of recurring distress related to the experience of the improvised explosive device and subsequent memory difficulties.  The physician concluded that the Veteran was a reliable historian.  The Veteran reported daily intrusive thoughts, nightmares three to four times per month, hypervigilance in social situations, lack of motivation, and feelings of sadness, loneliness, and detachment from others.  The Veteran reported receiving marital counseling because his PTSD resulted in emotional distancing and withdrawal.  The physician noted no deficits in speech or thought content or delusions, hallucinations, or mania.  The Veteran did report experiencing suicidal thoughts at times but with no plan or intent to harm him.   The physician noted that the PTSD symptoms have been persistent but that the Veteran was able to continue to work full time, manage social and occupational interactions, and tolerate workplace stressors.  The physician assigned a GAF score of 53.  

The Board concludes that a rating in excess of 30 percent for PTSD is not warranted at any time during the period covered by this appeal.  The Board concludes that the Veteran is both competent and credible in his reports of the events in service and his on-going mental health symptoms because they are consistent with the service and post-service records and were accepted without challenge by his clinicians and examiners.   There is credible lay and medical evidence both for and against the assignment of a higher rating.  However, in consideration of the entire mental health picture, the Board finds that a 30 percent rating best characterizes the Veteran's degree of occupational and social impairment. 

The Board concludes that all examinations and clinical assessments were adequate as the examiners addressed the Veteran's consistently reported symptoms and their impact on his occupation and social activities.  The reports addressed the rating criteria factors and provided a comprehensive assessment of the Veteran's disability.  The Board does not place more or less weight on any particular lay or medical report but rather considered all the evidence in establishing an overall disability picture.   The Board concludes that the lay and medical evidence is adequate to determine a rating.  

The Veteran's symptoms include persistent intrusive thoughts, depressed mood, memory deficits, exaggerated startle response, and social withdrawal related to the explosion event in service.  On one occasion, the Veteran reported auditory and visual hallucinations but denied these symptoms on all subsequent clinical encounters.  The Veteran recently reported some suicidal thoughts but with no plan and no concern by the examiners for any need for intervention.  There is no evidence of any thought process or speech deficiencies.  Although the Veteran reported a limited social life and some marital discord, he continues to have a supportive family.  One examiner noted occasional inappropriate social behavior without explanation, and there is no evidence of how this behavior had an impact on his occupational or social activities.  Most significantly, the Veteran has been able to work full time as an employee and assisted in a sibling's business that in part required some client contact.  Mild memory loss was managed through treatment and did not impair the Veteran's performance at work.  GAF scores ranged between 53 and 65 indicating mild to moderate symptoms.  

A higher rating of 50 percent is not warranted.  The Veteran's startle reaction was not characterized by examiners as panic attacks.  Although distressing to the Veteran and his family, there is no credible evidence that the episodes affected his work or adversely affected his family relationships.  Later in the period covered by this appeal, the Veteran and his spouse sought counseling because of social distancing and some concern over motivation and memory.  However, family support remained intact and the memory deficits appropriately managed.  Speech and thought processes are logical and goal directed.  Although there are disturbances in mood, some impaired judgment in complex situations, and forgetfulness to complete tasks, these symptoms have not had a significant impact on the Veteran's occupational functioning, and he is able to accomplish routine activities of daily living and manage normal workplace and domestic stressors.  Any symptoms of irritability have not resulted in violence or required intervention.  The Veteran responded positively to VA treatment and uses anti-depressant medication infrequently.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The rating criteria address the Veteran's symptoms and their impact on his social and occupational function.  There are no unique circumstances such as unusual treatment or interference with employment that are not addressed by the rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The weight of the credible and probative evidence demonstrates that the Veteran's current symptoms of PTSD are best compensated by a 30 percent rating for the entire period of time covered by this appeal.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right wrist disorder is denied. 

Service connection for bilateral hearing loss is denied. 

An initial or staged rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied. 



REMAND

The Veteran contends that he experiences high blood pressure that first manifested in active service with a continuity of symptoms after service. 

Service treatment records from November 1998 to October 2001 document twenty-one measurements of blood pressure.  Nine measurements showed systolic blood pressure as 140 mmHg or greater, and one showed diastolic pressure of 91 mmHg.  In two instances, measurements taken the same day or within a few days were both above and below these values.  The outpatient records and an October 2001 discharge physical examination are silent for any diagnosis or treatment of hypertension. 

In April 2002, the Veteran sought treatment at a VA emergency room.  The attending physician noted a blood pressure measurement of 156/82 mmHg.  The physician further noted, "The Veteran is not known to have a history of hypertension, by his history in the past.  I have discussed salt reduction with him, and increasing exercise." 

Service treatment records during the period of active duty in 2004-05 including the February 2005 demobilization medical history questionnaire are silent for any measurements of high blood pressure, diagnosis of hypertension, or prescribed medication.  

In April 2005, a VA PA noted the Veteran's reports of a history of high blood pressure measurements while on active duty but had not been prescribed medication.  The PA measured blood pressure at the time of the examination as 165/77 mmHg.  The Veteran failed to report for a compensation and pension examination in August 2005 that may have provided relevant evidence. 

In a February 2006 National Guard physical examination, the Veteran denied a history of high or low blood pressure.  The examiner noted a blood pressure measurement of 122/82 mmHg and no vascular system abnormalities.  

In June 2006, the RO denied service connection for hypertension because there was no clinical diagnosis of the disease.  

In June 2007, a VA NP noted that the claims file was not available for review.  The Veteran reported he was told that he had high blood pressure and received weekly rechecks but the results were varied, and he was not prescribed medication.  Service treatment records did show that the Veteran's blood pressure was measured eight times in a 15 day period in May 2000 with many but not all showing systolic pressure above 140 mmHg.  The Veteran also reported that he was told his blood pressure was high by the VA examiner in April 2005 but again was not provided any treatment.  The NP noted a review of the VA electronic records that showed high blood pressure measurements in 2002 and 2005 as discussed above.  On examination, blood pressure was measured two or three times daily over a period of three days.  Systolic pressure varied from 132 to 148 mmHg; diastolic pressure was consistently less than 90 mmHg.  The NP noted the results of blood tests and a chest X-ray and determined that the Veteran did not currently meet the criteria for a diagnosis of hypertension.  

In a December 2007 statement of the case, the RO continued to deny service connection because there was no record of a clinical diagnosis of the disease.  

VA outpatient records through May 2009 continued to be silent for any diagnosis or treatment for hypertension.  Occasional measurements of blood pressure were consistent with the variable measurements noted in earlier military and VA records. 

In an October 2011 brief, the Veteran's representative contended that the VA standard for hypertension is either systolic blood pressure of 140 mmHg or diastolic pressure of 90 mmHg or greater.  VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) contains the following definitions for hypertension:  "Hypertension in persons over 18 years of age is defined by blood pressure readings of a diastolic average, taken on two separate occasions, as over 90 mm/Hg, or systolic average, at two or more visits, which is over 140 mm/Hg." Compensation Service's Medical Electronic Performance Support System (Medical EPSS), http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm (last visited Dec. 14, 2011). 
This reference and 38 C.F.R. § 4.104, Diagnostic Code 7101 provide the criteria for rating hypertension as follows: "For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm [38 CFR §4.104 Schedule of ratings-cardiovascular]." 
The Board concludes that an additional medical opinion is necessary to decide the claim for service connection because there is lay and medical evidence in service and after service that appears to meet the VA criteria for a diagnosis of hypertension while not sufficient to qualify for a compensable rating.  The Board acknowledges that the June 2007 nurse practitioner is qualified and competent by medical training to provide an opinion on whether the Veteran has a current diagnosis of hypertension.  However, the NP's conclusion requires additional rationale to explain why the Veteran's history and current symptoms do not meet the criteria for a diagnosis notwithstanding symptoms not sufficient for a compensable rating.  38 C.F.R. § 3.159 (c).  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from May 2009 to the present.





Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since May 2009 and associate any records received with the claims file. 

2.  Schedule the Veteran for a VA cardiovascular system examination.  Request that the examiner review the claims file including this remand and note the review in an examination report.  Request that the examiner: 

(a) Determine whether the Veteran currently has hypertension; 

(b) If so, whether the service and post-service VA records demonstrate that the disease first manifested in service with a continuity of symptoms after service or is at least as likely as not (50 percent possibility or greater) that the disease is related to any aspect of service; and  

(c)  Comment on the definitions for hypertension published in the VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) and in the rating criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 and how they are applied to the examiner's diagnoses and conclusions in this Veteran's case.   

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for hypertension.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


